Per Curiam.
Defendant’s only assignment of error is that “[t]he trial court erred in sentencing defendant for a period of 30 years to life in that the evidence presented by the State and by the defendant did not warrant such cruel and unusual punishment.”
The punishment for burglary in the second degree is “imprisonment in the State’s prison for life, or for a term of years, in the discretion of the court.” G.S. 14-52. A sentence of imprisonment within the maximum authorized by statute is not cruel or unusual in a constitutional sense, unless the punishment provisions of the statute itself are unconstitutional. State v. Cradle, 281 N.C. 198, 209, 188 S.E. 2d 296, 303 (1972), and cases there cited.
The punishment for felonious escape (first offense) is “imprisonment for not less than six months nor more than two years.” G.S. 148-45. Defendant was an escapee when he committed the crime of burglary.
The burglary case is before this Court on direct appeal as a matter of right under G.S. 7A-27 (a) because the judgment pronounced includes the possibility of life imprisonment. The burglary case and the felonious escape case were heard in the superior court at the same time and a single judgment was pronounced. We allowed certiorari in the felonious escape case so that the appeal in both cases could be considered and decided at the same time by this Court.
Affirmed.